     Case 19-24395-JAD             Doc 20   Filed 01/07/20 Entered 01/07/20 12:46:12                 Desc Main
                                            Document     Page 1 of 1
                                 UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF WESTERN PENNSYLVANIA
                                          Proceeding Memo
 Conciliation Conference:
                      Debtor:   JOHN R BELASHEK
               . Case Number:   19-24395-JAD               Chapter: 7

         Date/ Time/ Room:      TUESDAY, JANUARY 07, 2020 10:00 AM COURTROOM D
       Bankruptcy Judge:        JEFFERY A. DELLER
        . Courtroom Clerk:      MARY SCHUETZ
           Reporter / ECR:      NIA

 Matter:
           Motion To Schedule A Hearing On An Objection To Claimed Exemption And For Limited Discovery filed by Kathleen
           Banett as Executrix of the Estate of Warren R. Capenos
           - Response filed by Debtor12/11/2019 at ECF No. 17 [Due12/2 3/2019]
           R/M#: 14/ 0


 Appearances:
        MOVANT: ZACHARY N. GORDON, ESQUIRE for KATHELEEN BARRETT AS EXECUTRIX OF THE ESTATE OF WARREN R .
        CAPENOS
        CHAPTER 7 TRUSTEE: LISA M. SWOPE, ESQUIRE
        DEBTOR GARY H. SIMONE, ESQUIRE

 Proceedings:
         Motion is GRANTED / DENIED
        __ Special Type Of Order:

                                   fL
        �NTINUE MATTER:             t)
              � For At Least           Days (Court To Issue Scheduling Order)
              __ To Hearing Date Of ________ at ___ AM/PM at

                                To Conciliation Conference For _________ at
         •       ./"              ____ AM/PM at ______________
        _\...,.,-""
           __ I I'SSUEEVIDENTIARY HEARING NOTICE
                     __ Evidentiary Hearing On Value And Cram-Down Interest
                     __ Complex/ Pretrial Orde� / JURY
                       l,...,-- Simple / Pretrial Order � / JURY
                                                                     0    /_
                     � Parties To Undertake Discovery - Discovery Period: �  days
                     SETTLEMENT STIPULATION IS DUE ____________
                     OTHER:




- Order to be issued continuing this matter for at                                  FILED
  least 120 days. Evidentiary Hearing Notice to be                                  1/7/20 12:28 pm
  entered.
                                                                                    CLERK
                                                                                    U.S. BANKRUPTCY
                                                                                    COURT - WDPA
                                                     JEFFERY A. DELLER
                                                     U.S. Bankruptcy Judge




 Page 1 of 1                                                                                        12/11/201 1 9:28:54AM
